
	

113 HR 1414 IH: Local Farms, Food, and Jobs Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1414
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Pingree of Maine
			 (for herself, Mr. Blumenauer,
			 Mr. Cicilline,
			 Mr. Courtney,
			 Ms. Matsui,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Holt, Ms. Schakowsky, Mr.
			 Thompson of California, Mr.
			 Walz, Mr. Welch,
			 Ms. Kaptur,
			 Mr. Lewis,
			 Ms. Speier,
			 Ms. Moore,
			 Ms. Fudge,
			 Mr. McIntyre,
			 Mrs. Negrete McLeod,
			 Mr. DeFazio,
			 Mr. Langevin,
			 Ms. Kuster,
			 Mr. Michaud,
			 Ms. Lee of California,
			 Mr. Huffman,
			 Mr. Enyart, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote local and regional farm and food systems, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Local Farms, Food, and Jobs Act
			 of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Nutrition
					Sec. 101. Retailers.
					Sec. 102. Demonstration projects on acceptance of benefits of
				mobile transactions.
					Sec. 103. Use of benefits for purchase of community-supported
				agriculture share.
					Sec. 104. Additional authority for purchase of fresh fruits,
				vegetables, and other specialty food crops.
					Sec. 105. Encouraging locally and regionally grown and raised
				food.
					Sec. 106. Assistance for community food projects.
					Sec. 107. Senior farmers' market nutrition program.
					Sec. 108. Hunger-free communities.
					Sec. 109. Food and Nutrition Agriculture Service Learning
				Program.
					Title II—Credit
					Sec. 201. Loans to local and regional food
				producers.
					Sec. 202. Clarification of the mission of the farm credit
				system to recognize the economic benefits of supporting young, beginning, and
				small farmers and ranchers, and contributions of local and regional farm and
				food systems.
					Sec. 203. Young, beginning, and small farmers and ranchers and
				locally or regionally produced agricultural products.
					Title III—Rural Development
					Sec. 301. Availability of rural business opportunity grants for
				local and regional food systems.
					Sec. 302. Clarification on allowed partnerships for certain
				community facilities grants and loans.
					Sec. 303. Availability of rural business enterprise grants for
				value-added processing, aggregation, distribution, storage, and marketing in
				connection with production agriculture.
					Sec. 304. Making improvements to business and industry direct
				and guaranteed loans to benefit producers of local or regionally produced
				agricultural food products.
					Sec. 305. Value-added agricultural product market development
				grants.
					Title IV—Research, Education, and Related Matters
					Sec. 401. Agriculture and food research initiative.
					Sec. 402. Local and regional food system enterprise
				facilitation.
					Sec. 403. Conventional breeding initiative.
					Sec. 404. National genetics resources program.
					Title V—Horticulture
					Sec. 501. Farmers market and local food promotion
				program.
					Sec. 502. Specialty crop block grants.
					Sec. 503. Study on local food production and program
				evaluation.
					Title VI—Crop Insurance
					Sec. 601. Research and development authority.
					Sec. 602. Whole farm risk management insurance.
					Sec. 603. Approval of costs for research and
				development.
					Sec. 604. Crop insurance for organic crops.
					Sec. 605. Nationwide expansion of agricultural management
				assistance program and inclusion of organic certification cost share
				assistance.
					Title VII—Miscellaneous
					Sec. 701. Technical assistance.
					Sec. 702. Guidance.
					Sec. 703. Labels and public information on label
				content.
					Sec. 704. Meat and poultry processing report.
				
			INutrition
			101.Retailers
				(a)Definition of
			 retail food storeSection 3(p) of the Food and Nutrition Act of
			 2008 (7 U.S.C.
			 2012(p)) is amended—
					(1)in paragraph
			 (1)(A) by striking at least 2 and inserting at least
			 3; and
					(2)in paragraph (4)
			 by inserting or agricultural producers who market agricultural products
			 directly to consumers after venture.
					(b)Alternative
			 benefit deliverySection 7(f) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2016(f)) is amended—
					(1)by striking
			 paragraph (2) and inserting the following:
						
							(2)Imposition of
				costs
								(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall require participating retailers (including restaurants participating in a
				State option restaurant program intended to serve the elderly, disabled, and
				homeless) to pay 100 percent of the costs of acquiring, and arrange for the
				implementation of, electronic benefit transfer point-of-sale equipment and
				supplies.
								(B)ExemptionsThe
				Secretary may exempt from subparagraph (A)—
									(i)farmers’ markets and other direct
				farmer-to-consumer marketing outlets, military commissaries, nonprofit food
				buying cooperatives, and establishments, organizations, programs, or group
				living arrangements described in paragraphs (5), (7), and (8) of section 3(k);
				and
									(ii)establishments
				described in paragraphs (3), (4), and (9) of section 3(k), other than
				restaurants participating in a State option restaurant
				program.
									;
				and
					(2)by adding at the
			 end the following:
						
							(4)Termination of
				manual vouchers
								(A)In
				generalEffective beginning on the effective date of this
				paragraph, except as provided in subparagraph (B), no State shall issue manual
				vouchers to a household that receives supplemental nutrition assistance under
				this Act or allow retailers to accept manual vouchers as payment, unless the
				Secretary determines that the manual vouchers are necessary, such as in the
				event of an electronic benefit transfer system failure or a disaster
				situation.
								(B)ExemptionsThe
				Secretary may exempt categories of retailers or individual retailers from
				subparagraph (A) based on criteria established by the Secretary.
								(5)Unique
				identification number requiredIn an effort to enhance the antifraud
				protections of the program, the Secretary shall require all parties providing
				electronic benefit transfer services to provide for and maintain a unique
				terminal identification number information through the supplemental nutrition
				assistance program electronic benefit transfer transaction routing system. In
				developing the regulations implementing this paragraph, the Secretary shall
				consider existing commercial practices for other point-of-sale debit
				transactions. The Secretary shall issue proposed regulations implementing this
				paragraph not earlier than 2 years after the date of enactment of this
				paragraph.
							.
					(c)Electronic
			 benefit transfersSection 7(h)(3)(B) of the Food and Nutrition
			 Act of 2008 (7 U.S.C.
			 2016(h)(3)(B)) is amended by striking is
			 operational— and all that follows through (ii) in the case of
			 other participating stores, and inserting is
			 operational.
				(d)Approval of
			 retail food stores and wholesale food concernsSection 9 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended—
					(1)in the second
			 sentence of subsection (a)(1) by striking ; and (C) and
			 inserting ; (C) whether the applicant is located in an area with
			 significantly limited access to food; and (D);
					(2)in subsection (b)
			 by adding at the end the following:
						
							(3)Retail food
				stores with significant sales of excluded items
								(A)In
				generalNo retail food store for which at least 45 percent of the
				total sales of the retail food store is from the sale of excluded items
				described in section 3(k)(1) may be authorized to accept and redeem benefits
				unless the Secretary determines that the participation of the retail food store
				is required for the effective and efficient operation of the supplemental
				nutrition assistance program.
								(B)ApplicationSubparagraph
				(A) shall be effective—
									(i)in the case of
				retail food stores applying to be authorized for the first time, beginning on
				the date that is 1 year after the effective date of this paragraph; and
									(ii)in the case of
				retail food stores participating in the program on the effective date of this
				paragraph, during periodic reauthorization in accordance with subsection
				(a)(2)(A).
									;
				and
					(3)by adding at the
			 end the following:
						
							(g)EBT service
				requirementAn approved retail food store shall provide adequate
				EBT service as described in section
				7(h)(3)(B).
							.
					102.Demonstration
			 projects on acceptance of benefits of mobile transactionsSection 7(h) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2016(h)) is amended by adding at the end the following:
				
					(14)Demonstration
				projects on acceptance of benefits of mobile transactions
						(A)In
				generalThe Secretary shall pilot the use of mobile technologies
				determined by the Secretary to be appropriate to test the feasibility and
				implications for program integrity, by allowing retail food stores, farmers
				markets, and other direct producer-to-consumer marketing outlets to accept
				benefits from recipients of supplemental nutrition assistance through mobile
				transactions.
						(B)Demonstration
				projectsTo be eligible to participate in a demonstration project
				under subsection (a), a retail food store, farmers market, or other direct
				producer-to-consumer marketing outlet shall submit to the Secretary for
				approval a plan that includes—
							(i)a
				description of the technology;
							(ii)the manner by
				which the retail food store, farmers market or other direct
				producer-to-consumer marketing outlet will provide proof of the transaction to
				households;
							(iii)the provision of
				data to the Secretary, consistent with requirements established by the
				Secretary, in a manner that allows the Secretary to evaluate the impact of the
				demonstration on participant access, ease of use, and program integrity;
				and
							(iv)such other
				criteria as the Secretary may require.
							(C)Date of
				completionThe demonstration projects under this paragraph shall
				be completed and final reports submitted to the Secretary by not later than
				July 1, 2016.
						(D)Report to
				CongressThe Secretary shall submit a report to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate that includes a finding, based on the
				data provided under subparagraph (C) whether or not implementation in all
				States is in the best interest of the supplemental nutrition assistance
				program.
						.
			103.Use of benefits
			 for purchase of community-supported agriculture shareSection 10 of the Food and Nutrition Act of
			 2008 (7 U.S.C.
			 2019) is amended in the first sentence by inserting
			 agricultural producers who market agricultural products directly to
			 consumers shall be authorized to redeem benefits for the initial cost of the
			 purchase of a community-supported agriculture share for an appropriate time in
			 advance of food delivery as determined by the Secretary, after
			 food so purchased,.
			104.Additional
			 authority for purchase of fresh fruits, vegetables, and other specialty food
			 cropsSection 10603 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is
			 amended—
				(1)in subsection (b),
			 by striking 2012 and inserting 2018;
				(2)by redesignating subsection (c) as
			 subsection (e); and
				(3)by inserting after subsection (b) the
			 following new subsections:
					
						(c)Local preference
				in memorandum of agreementTo
				the maximum extent practicable, a memorandum of agreement between the Secretary
				of Agriculture and the Secretary of Defense related to the purchase of fresh
				fruits and vegetables under this section shall require that fruits and
				vegetables purchased under the agreement be locally grown (as determined by the
				Secretary).
						(d)Pilot grant
				program for purchase of fresh fruits and vegetables
							(1)In
				generalUsing amounts made
				available to carry out subsection (b), the Secretary of Agriculture shall
				conduct a pilot program under which the Secretary will give not more than five
				participating States the option of receiving a grant in an amount equal to the
				value of the commodities that the participating State would otherwise receive
				under this section for each of fiscal years 2014 through 2018.
							(2)Use of grant
				fundsA participating State receiving a grant under this
				subsection may use the grant funds solely to purchase fresh fruits and
				vegetables for distribution to schools and service institutions in the State
				that participate in the food service programs under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act
				of 1966 (42 U.S.C. 1771 et seq.). To the maximum extent practicable, the fruits
				and vegetables shall be locally grown, as determined by the State.
							(3)Selection of
				participating StatesThe Secretary shall select participating
				States from applications submitted by the States.
							(4)Reporting
				requirements
								(A)School and
				service institution requirementSchools and service institutions in a
				participating State shall keep records of purchases of fresh fruits and
				vegetables made using the grant funds and report such records to the
				State.
								(B)State
				requirementEach participating State shall submit to the
				Secretary a report on the success of the pilot program in the State, including
				information on—
									(i)the amount and value of each type of fresh
				fruit and vegetable purchased by the State; and
									(ii)the benefit provided by such purchases in
				conducting the school food service in the State, including meeting school meal
				requirements.
									.
				105.Encouraging locally
			 and regionally grown and raised food
				(a)Commodity
			 Purchase StreamliningThe
			 Secretary of Agriculture (in this section referred to as the
			 Secretary) may permit each school food authority with a low
			 annual commodity entitlement value, as determined by the Secretary, to elect to
			 substitute locally and regionally grown and raised food for the authority’s
			 allotment, in whole or in part, of commodity assistance under section 6(b) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(b)) for the
			 school lunch program under such Act, if—
					(1)the election is
			 requested by the school food authority;
					(2)the Secretary determines that the election
			 will reduce State and Federal administrative costs, such as costs related to
			 transportation, technology, and overhead; and
					(3)the election will
			 provide the school food authority with greater flexibility to purchase locally
			 and regionally grown and raised foods.
					(b)Farm-to-School
			 demonstration projects
					(1)In
			 generalThe Secretary of
			 Agriculture may establish and carry out farm-to-school demonstration programs
			 under which school food authorities, agricultural producers producing for local
			 and regional markets, and other farm to school stakeholders will collaborate
			 with the Agriculture Marketing Service to source food for the school lunch
			 program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
			 et seq.) from local farmers and ranchers in lieu of the commodity assistance
			 provided under section 6(b) of the Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1755(b)) to such school food authorities for the school lunch
			 program.
					(2)Requirements
						(A)In
			 generalA demonstration program carried out under this subsection
			 shall—
							(i)facilitate and
			 increase the purchase of unprocessed and minimally processed locally and
			 regionally grown and raised agricultural products to be served under the school
			 lunch program;
							(ii)test methods to
			 improve procurement, transportation, and meal preparation processes;
							(iii)assess whether
			 administrative costs can be saved through increased school authority
			 flexibility to source locally and regionally produced foods; and
							(iv)undertake
			 rigorous evaluation and share information about results, including cost
			 savings, with the Department of Agriculture, other school food authorities,
			 agricultural producers producing for the local and regional market, and the
			 general public.
							(B)PlansThe
			 Secretary shall require demonstration program participants to provide to the
			 Secretary detailed plans with respect to how the participants will meet the
			 requirements of this subsection.
						(3)LengthThe Secretary shall conduct each
			 demonstration program under this subsection for not less than 3 school years
			 and not more than 5 years, except in the case of a demonstration program that
			 requires additional time to meet the requirements under paragraph (2)(A), as
			 determined by the Secretary.
					(4)CoordinationThe
			 Secretary shall coordinate among relevant agencies of the Department of
			 Agriculture and non-governmental organizations with appropriate expertise to
			 facilitate the provision of training and technical assistance necessary to the
			 successful implementation of demonstration programs under this
			 subsection.
					(5)NumberThe
			 Secretary shall carry out at least 10 demonstration programs under this
			 subsection.
					(6)Diversity and
			 balanceIn carrying out demonstration programs under this
			 subsection, the Secretary shall, to the maximum extent practicable,
			 ensure—
						(A)geographical
			 diversity;
						(B)that at least half
			 of the demonstration programs are completed in collaboration with school food
			 authorities with small annual commodity entitlements, as determined by the
			 Secretary;
						(C)that at least half
			 of the demonstration programs are completed in rural or tribal communities;
			 and
						(D)equitable treatment of school food
			 authorities with a high percentage of students eligible for free or reduced
			 price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.).
						(7)Data
			 analysisWith respect to each
			 demonstration program carried out under this subsection, the Secretary shall
			 ensure that participants of the demonstration program collect data on how the
			 program met the requirements of paragraph (2)(A) in a manner that will enable
			 the aggregation and analysis of such data.
					(8)Report to
			 CongressNot later than
			 January 1, 2018, the Secretary shall provide to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate, and a report on the demonstration programs carried out
			 under this subsection, including—
						(A)an analysis of the
			 data collected under paragraph (7);
						(B)a summary of the efforts of the Department
			 of Agriculture to increase the availability and use of locally and regionally
			 grown foods by school food authorities through the commodity assistance
			 provided to such authorities under section under section 6(b) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1755(b)); and
						(C)a determination of
			 whether a demonstration program carried out under this section or any aspect of
			 such a program should become an option for school food authorities based on
			 outcomes, such as children’s nutritional health status, economic benefits to
			 participating agricultural producers and the local economy, school meal
			 participation rates, and an all-inclusive comparison of administrative cost of
			 the commodity assistance described in subparagraph (B) and such demonstration
			 program.
						106.Assistance for
			 community food projectsSection 25 of the Food and Nutrition Act of
			 2008 (7 U.S.C.
			 2034) is amended—
				(1)in subsection
			 (b)(2)(B)—
					(A)by striking
			 $5,000,000 and inserting $10,000,000; and
					(B)by striking
			 2008 and inserting 2014; and
					(2)in subsection
			 (f)(2), by striking 3 and inserting 5.
				107.Senior farmers'
			 market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $20,600,000 and inserting $25,000,000;
					(B)by striking
			 2008 and inserting 2014; and
					(C)by striking
			 2012 and inserting 2018; and
					(2)in subsection
			 (b)(1), by inserting maple syrup, after
			 honey,.
				108.Hunger-free
			 communitiesSection 4405 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)Eligible
				entity
								(A)Collaborative
				grantsIn subsection (b), the term eligible entity
				means a public food program service provider or nonprofit organization,
				including an emergency feeding organization, that has collaborated or will
				collaborate with 1 or more local partner organizations to achieve at least 1
				hunger-free communities goal.
								(B)Incentive
				grantsIn subsection (c), the term eligible entity
				means a nonprofit organization (including an emergency feeding organization),
				an agricultural cooperative, producer network or association, community health
				organization, public benefit corporation, economic development corporation,
				farmers’ market, community-supported agriculture program, buying club,
				supplemental nutrition assistance program retail food store, a State, local, or
				tribal agency, and any other entity the Secretary
				designates.
								;
				and
					(B)by adding at the
			 end the following:
						
							(4)Supplemental
				nutrition assistance programThe term supplemental
				nutrition assistance program means the supplemental nutrition assistance
				program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
				seq.).
							(5)Underserved
				communityThe term underserved community has the
				meaning given the term in section 25 of the Food and Nutrition Act of 2008 (7
				U.S.C.
				2034).
							;
					(2)in subsection
			 (b)(1)(A), by striking not more than 50 percent of any funds made
			 available under subsection (e) and inserting funds made
			 available under subsection (d)(1); and
				(3)by striking
			 subsections (c), (d), and (e) and inserting the following:
					
						(c)Hunger-Free
				communities incentive grants
							(1)Authorization
								(A)In
				generalIn each of the years specified in subsection (d), the
				Secretary shall make grants to eligible entities in accordance with paragraph
				(2).
								(B)Federal
				shareThe Federal share of the cost of carrying out an activity
				under this subsection shall not exceed 50 percent of the total cost of the
				activity.
								(C)Non-Federal
				share
									(i)In
				generalThe non-Federal share of the cost of an activity under
				this subsection may be provided—
										(I)in cash or in-kind
				contributions as determined by the Secretary, including facilities, equipment,
				or services; and
										(II)by a State or
				local government or a private source.
										(ii)LimitationIn
				the case of a for-profit entity, the non-Federal share described in clause (i)
				shall not include services of an employee, including salaries paid or expenses
				covered by the employer.
									(2)Criteria
								(A)In
				generalFor purposes of this subsection, an eligible entity is a
				governmental agency or nonprofit organization that—
									(i)meets the
				application criteria set forth by the Secretary; and
									(ii)proposes a
				project that, at a minimum—
										(I)has the support of
				the State agency;
										(II)would increase
				the purchase of fruits and vegetables by low-income consumers participating in
				the supplemental nutrition assistance program by providing incentives at the
				point of purchase;
										(III)agrees to
				participate in the evaluation described in paragraph (4);
										(IV)ensures that the
				same terms and conditions apply to purchases made by individuals with benefits
				issued under this Act and incentives provided for in this subsection as apply
				to purchases made by individuals who are not members of households receiving
				benefits, such as provided for in section 278.2(b) of title 7, Code of Federal
				Regulations (or a successor regulation); and
										(V)includes effective
				and efficient technologies for benefit redemption systems that may be
				replicated in other for States and communities.
										(B)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				projects that—
									(i)maximize the share
				of funds used for direct incentives to participants;
									(ii)use
				direct-to-consumer sales marketing;
									(iii)demonstrate a
				track record of designing and implementing successful nutrition incentive
				programs that connect low-income consumers and agricultural producers;
									(iv)provide locally
				or regionally produced fruits and vegetables;
									(v)are located in
				underserved communities; or
									(vi)address other
				criteria as established by the Secretary.
									(3)Applicability
								(A)In
				generalThe value of any benefit provided to a participant in any
				activity funded under this subsection shall not be considered income or
				resources for any purpose under any Federal, State, or local law.
								(B)Prohibition on
				collection of sales taxesEach State shall ensure that no State
				or local tax is collected on a purchase of food under this subsection.
								(C)No limitation on
				benefitsA grant made available under this subsection shall not
				be used to carry out any project that limits the use of benefits under the Food
				and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other Federal
				nutrition law.
								(D)Household
				allotmentAssistance provided under this subsection to households
				receiving benefits under the supplemental nutrition assistance program shall
				not—
									(i)be
				considered part of the supplemental nutrition assistance program benefits of
				the household; or
									(ii)be used in the
				collection or disposition of claims under section 13 of the Food and Nutrition
				Act of 2008 (7 U.S.C. 2022).
									(4)Evaluation
								(A)Independent
				evaluationThe Secretary shall provide for an independent
				evaluation of projects selected under this subsection that measures the impact
				of each project on—
									(i)improving the
				nutrition and health status of participating households receiving incentives
				under this subsection; and
									(ii)increasing fruit
				and vegetable purchases in participating households.
									(B)RequirementThe
				independent evaluation under subparagraph (A) shall use rigorous methodologies
				capable of producing scientifically valid information regarding the
				effectiveness of a project.
								(C)CostsThe
				Secretary may use funds not to exceed 10 percent of the funding provided to
				carry out this section to pay costs associated with administering, monitoring,
				and evaluating each project.
								(d)Funding
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out subsection (b) $5,000,000 for each
				of fiscal years 2014 through 2018.
							(2)Mandatory
				FundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out subsection
				(c)—
								(A)$15,000,000 for fiscal year 2014;
								(B)$20,000,000 for each of fiscal years 2015
				through 2017; and
								(C)$25,000,000 for fiscal year
				2018.
								.
				109.Food and Nutrition
			 Agriculture Service Learning Program
				(a)In
			 generalSubtitle D of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951) is amended
			 by adding at the end the following:
					
						242.Food and
				Agriculture Service Learning Program
							(a)EstablishmentThe Secretary shall establish a Food and
				Agriculture Service Learning Program (in this section referred to as the
				Program) to increase knowledge of agriculture and improve the
				nutritional health of children.
							(b)PurposesThe
				purposes of the Program are—
								(1)to increase capacity for food, garden, and
				nutrition education within host organizations or entities, school cafeterias,
				and in the classroom;
								(2)to complement and build upon the efforts of
				the farm to school programs implemented under section 18(g) of the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1769(g));
								(3)to support the implementation of the
				regulations to update meal patterns and nutrition standards promulgated under
				section 4(b)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C.
				1753(b)(3));
								(4)to carry out activities that advance the
				nutritional health of children and nutrition education in elementary schools
				and secondary schools;
								(5)to build on activities carried out by the
				Food and Nutrition Service and the Corporation for National and Community
				Service by providing funds to establish new approved national service positions
				for a national service program; and
								(6)to further expand the impact of the efforts
				described in paragraphs (1) through (5) through coordination with the National
				Institute of Food and Agriculture.
								(c)EligibilityTo carry out the Program, the Secretary may
				make awards to an organization or other entity that, as determined by the
				Secretary—
								(1)has a proven track
				record in carrying out the activities described in subsection (b);
								(2)is carrying out or otherwise supporting a
				national service program that receives assistance from the Corporation for
				National and Community Service under subtitle C of title I of the National and
				Community Service Act of 1990 (42 U.S.C. 12571 et seq.);
								(3)works in underserved rural and urban
				communities;
								(4)teaches and engages children in
				experiential learning about agriculture, gardening, nutrition, cooking, and
				where food comes from; and
								(5)facilitates a connection between elementary
				schools and secondary schools and agricultural producers in the local and
				regional area.
								(d)Accountability
								(1)In
				generalThe Secretary may
				require an organization or other entity receiving an award under subsection
				(c), or another qualified entity, to collect and report any data on the
				activities carried out by the Program as the Secretary determines
				necessary.
								(2)EvaluationThe Secretary shall—
									(A)conduct regular
				evaluation of the activities carried out by the Program; and
									(B)submit to the Committee on Agriculture of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that includes a description of the results of
				an evaluation conducted under subparagraph (A).
									(e)Funding
								(1)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this section
				$25,000,000, to remain available until expended.
								(2)Use of certain
				fundsOf the funds made
				available to carry out this section for a fiscal year, 20 percent shall be made
				available to the National Institute of Food and Agriculture to offset costs
				associated with hosting, training, and overseeing individuals in approved
				national service positions for the Program.
								(3)Maintenance of
				effortFunds made available
				under paragraph (1) shall be used only to supplement, not to supplant, the
				amount of Federal funding otherwise expended for nutrition, research, and
				extension programs of the Department.
								(f)DefinitionsFor
				purposes of this section:
								(1)Approved
				national service positionThe
				term approved national service position has the meaning given
				the term in section 101 of the National and Community Service Act of 1990 (42
				U.S.C. 12511)).
								(2)ESEA
				termsThe terms elementary school and
				secondary school have the meanings given the terms in section
				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7801).
								.
				(b)Conforming
			 amendmentSection 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended—
					(1)in paragraph (6)(C), by striking
			 or at the end;
					(2)in paragraph (7), by striking the period at
			 the end and inserting or; and
					(3)by adding at the end the following:
						
							(8)the authority of the Secretary to carry out
				activities described in section
				242.
							.
					IICredit
			201.Loans to local
			 and regional food producersSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981 et seq.) is amended by inserting after
			 section 333C the following new section:
				
					333D.Loans to local
				and regional food producers
						(a)In
				generalThe Secretary shall make and guarantee loans under this
				title to eligible producers for the production of locally or regionally
				produced agricultural food products (as defined in section 310B(g)(9)),
				including qualified producers engaged in direct-to-consumer marketing,
				direct-to-institution marketing, or direct-to-store marketing, businesses or
				activities that produce a value-added agricultural product (as defined in
				section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C.
				1632a(a)), mid-tier value chains (as defined in such section 231(a)), and other
				local and regional market outlets.
						(b)TrainingThe
				Secretary shall ensure that loan officers processing loans under this section
				receive appropriate training to serve borrowers and potential borrowers engaged
				in local and regional food production.
						(c)Valuation
							(1)In
				generalThe Secretary shall develop ways to determine unit prices
				(or other appropriate forms of valuation) for crops and other agricultural
				products, the end use of which is intended to be in locally or regionally
				produced agricultural food products, to facilitate lending to local and
				regional food producers.
							(2)Price
				historyThe Secretary shall implement a mechanism for local and
				regional food producers to establish price history for the crops and other
				agricultural products produced by such producers.
							(d)OutreachThe
				Secretary shall develop and implement an outreach strategy to engage and
				provide loan services to local and regional food
				producers.
						.
			202.Clarification
			 of the mission of the farm credit system to recognize the economic benefits of
			 supporting young, beginning, and small farmers and ranchers, and contributions
			 of local and regional farm and food systemsSection 1.1 of the Farm Credit Act of 1971
			 (12 U.S.C. 2001) is amended by adding at the end the following:
				
					(d)Recognizing that the vitality of United
				States agriculture and rural communities depends on the continued entry of
				young, beginning, and small farmers and ranchers into agriculture, many of whom
				will operate farms with local and regional food product distribution, it is
				declared to be the policy of the Congress and an objective of this Act that the
				Farm Credit System should endeavor to serve the credit and related needs of
				these individuals and the businesses on which they rely and that are necessary
				to the growth and vitality of local and regional farm and food
				systems.
					.
			203.Young,
			 beginning, and small farmers and ranchers and locally or regionally produced
			 agricultural products
				(a)Credit for
			 young, beginning, and small farmersSection 4.19(a) of the Farm Credit Act of
			 1971 (12 U.S.C. 2207(a)) is amended—
					(1)in the first
			 sentence by inserting and for the production of locally or regionally
			 produced agricultural food products (as defined in section 310B(g)(10)(A) of
			 the Consolidated Farm and Rural Development Act) before the period;
			 and
					(2)by inserting after
			 the second sentence the following: Each such program shall include
			 initiatives and may include grants to support current and future borrowers by
			 helping to organize, build, expand, or improve infrastructure and markets for
			 locally or regionally produced agricultural food products (as so
			 defined)..
					(b)Section 4.19 of such Act (12 U.S.C.
			 2207(b)) is amended by adding at the end the following:
					
						(c)The Farm Credit Administration shall submit
				to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate an annual
				report that contains a summary and analysis of the operations and achievements
				of the Farm Credit System as a whole in meeting the objectives of this section.
				The Farm Credit Administration shall notify the Congress whenever a program is
				out of compliance with this section, and indicate in the notice the steps the
				Farm Credit Administration is taking in
				response.
						.
				IIIRural
			 Development
			301.Availability of
			 rural business opportunity grants for local and regional food
			 systemsSection 306(a)(11) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(11)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 inserting domestic and before export;
					(B)in clause (iv), by
			 striking and at the end;
					(C)in clause
			 (v)—
						(i)by
			 inserting domestic and before international;
			 and
						(ii)by
			 striking the period and inserting ; and; and
						(D)by adding at the
			 end the following:
						
							(vi)to develop enterprises and business
				ventures that build sustainable local and regional food systems, including
				through processing, aggregation, distribution, storage, or marketing businesses
				in connection with production
				agriculture.
							;
				and
					(2)in subparagraph
			 (D), by striking 2008 through 2012 and inserting 2014
			 through 2018.
				302.Clarification
			 on allowed partnerships for certain community facilities grants and
			 loans
				(a)Community
			 facilities grant programSection 306(a)(19) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended by adding at the
			 end the following new subparagraph:
					
						(D)Partnerships
				allowedAn association, unit
				of general local government, nonprofit corporation, or Indian tribe that
				receives a grant under this paragraph may partner with philanthropic or
				for-profit entities in developing specific essential community facilities in
				rural
				areas.
						.
				(b)Loan guarantees
			 for water, wastewater, and essential community facilities
			 loansSection 306(a)(24) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1926(a)(24)) is amended by adding at the end the
			 following new subparagraph:
					
						(C)Partnerships
				allowedThe recipient of a
				loan guarantee under this paragraph may partner with philanthropic or
				for-profit entities in servicing, or providing additional credit with respect
				to, a loan described in subparagraph
				(A).
						.
				303.Availability of
			 rural business enterprise grants for value-added processing, aggregation,
			 distribution, storage, and marketing in connection with production
			 agricultureSection 310B of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1932) is
			 amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (C), by striking and at the end;
					(B)in subparagraph
			 (D), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(E)value-added processing, aggregation,
				distribution, storage, or marketing in connection with production
				agriculture.
							;
				and
					(2)in subsection
			 (c)(1)(B)(ii), by inserting , aggregation, distribution, storage, or
			 marketing after processing.
				304.Making
			 improvements to business and industry direct and guaranteed loans to benefit
			 producers of local or regionally produced agricultural food
			 productsSection 310B(g) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)) is
			 amended—
				(1)in paragraph
			 (6)(A)—
					(A)in clause (i), by
			 striking value-added processing and all that follows through the
			 semicolon and inserting value-added processing, distribution,
			 aggregation, storage, or marketing of agricultural food products that create
			 new opportunities for agricultural producers;; and
					(B)in clause (iii),
			 by striking subsection (a)(2)(A) and inserting this
			 subsection; and
					(2)in paragraph
			 (9)(B)—
					(A)in clause (i), by
			 inserting in rural or non-rural areas after
			 entities;
					(B)by striking
			 clauses (ii) and (iii) and inserting the following new clauses:
						
							(ii)PriorityIn making or guaranteeing a loan under
				clause (i), the Secretary shall give priority to projects that will—
								(I)result in increased access to locally or
				regionally grown food in underserved communities;
								(II)create new market opportunities for local
				or regional agricultural producers; or
								(III)support strategic economic and community
				development regional economic development plans on a multijurisdictional
				basis.
								(iii)Guarantee
				feeIn guaranteeing a loan
				under clause (i), the Secretary may waive, reduce, or incorporate into the
				amount of the guarantee made under such clause, the fee that would otherwise be
				imposed under paragraph (5) with respect to such
				guarantee.
							;
					(C)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively;
					(D)by inserting after
			 clause (iii) the following new clause:
						
							(iv)OutreachThe Secretary shall develop and implement
				an outreach plan to publicize the availability of loans and loan guarantees
				under this paragraph, working closely with rural cooperative development
				centers, credit unions, community development financial institutions, regional
				economic development authorities, and other financial and economic development
				entities.
							;
					(E)in clause (v) (as
			 redesignated by subparagraph (C))—
						(i)in
			 the matter preceding subclause (I), by inserting , and publish on the
			 internet, after Senate;
						(ii)by redesignating subclauses (I) and (II) as
			 subclauses (II) and (III), respectively;
						(iii)by
			 inserting before subclause (II), the following new subclause:
							
								(I)summary information on each such project;
								; and
						(iv)in
			 subclause (II) (as redesignated by clause (ii)), by inserting and
			 agricultural producers after communities; and
						(F)in clause (vi)(I)
			 (as so redesignated), by striking 2012 and inserting
			 2018.
					305.Value-added
			 agricultural product market development grants
				(a)DefinitionsSection 231(a) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1632a(a)(3)) is amended—
					(1)in paragraph
			 (3)—
						(A)in the matter
			 preceding subparagraph (A), by inserting (including networks that
			 operate through food distribution centers that coordinate agricultural
			 production and the aggregation, storage, processing, distribution, and
			 marketing of locally or regionally produced agricultural products)
			 after products; and
						(B)in subparagraph
			 (A), by striking a family farm and inserting family
			 farms; and
						(2)in paragraph
			 (5)(A)(v), by inserting or as part of a mid-tier value chain
			 before the semicolon.
					(b)Grant
			 programSection 231(b) of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)) is amended—
					(1)in paragraph (1)—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 striking paragraph (7) and inserting paragraph
			 (8); and
							(ii)by
			 inserting , using a peer review process, before
			 shall; and
							(B)in subparagraph
			 (A)(i), by inserting or conducting a feasibility study after
			 business plan;
						(2)by striking
			 paragraph (6) and inserting the following new paragraph:
						
							(6)PriorityIn awarding grants under this subsection,
				the Secretary shall—
								(A)in the case of
				grants awarded under paragraph (1)(A), give priority to—
									(i)operators of small- and medium-sized farms
				and ranches that are structured as family farms; or
									(ii)beginning farmers and ranchers or socially
				disadvantaged farmers and ranchers; and
									(B)in the case of grants awarded under
				paragraph (1)(B), give priority to projects that, as determined through peer
				review, best contribute to—
									(i)increasing opportunities for operators of
				small- and medium-sized farms and ranches that are structured as family farms;
				or
									(ii)creating opportunities for beginning
				farmers and ranchers or socially disadvantaged farmers and
				ranchers.
									;
					(3)by redesignating
			 paragraph (7) as paragraph (8);
					(4)by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)Outreach and
				technical assistanceThe
				Secretary shall develop and implement an outreach and technical assistance
				strategy to assist recipients of a grant under this subsection reach and serve
				underserved States and communities (as determined by the
				Secretary).
							;
				and
					(5)in paragraph (8)
			 (as redesignated by paragraph (3))—
						(A)by striking
			 subparagraph (A) and inserting the following new subparagraph:
							
								(A)Mandatory
				fundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this subsection—
									(i)$15,000,000 for
				the period of fiscal years 2008 through 2013, to remain available until
				expended; and
									(ii)$20,000,000 for
				each of fiscal years 2014 through 2018, to remain available until
				expended.
									;
						(B)in subparagraph
			 (B), by striking 2012 and inserting 2018;
			 and
						(C)by striking
			 subparagraph (C) and inserting the following new subparagraph:
							
								(C)Priority
				Funding
									(i)In
				generalThe Secretary shall,
				to the maximum extent practicable, reserve not less than two-thirds of the
				amounts made available for each fiscal year under this paragraph to fund grants
				with respect to which priority is given under paragraph (6).
									(ii)Reservation of
				funds for projects to benefit beginning farmers or ranchers, socially
				disadvantaged farmers or ranchers, and mid-tier value chains
										(I)In
				generalThe Secretary shall
				reserve 10 percent of the amounts made available for each fiscal year under
				this paragraph to fund projects that benefit beginning farmers or ranchers or
				socially disadvantaged farmers or ranchers.
										(II)Mid-tier value
				chainsThe Secretary shall
				reserve 10 percent of the amounts made available for each fiscal year under
				this paragraph to fund applications of eligible entities described in paragraph
				(1) that propose to develop mid-tier value chains.
										(III)Unobligated
				amountsAny amounts in the
				reserves for a fiscal year established under subclauses (I) and (II) that are
				not obligated by the date on which the Secretary completes the review process
				for applications submitted under this section in the fiscal year shall be
				available to the Secretary to make grants under this subsection to eligible
				entities in any State, as determined by the
				Secretary.
										.
						IVResearch,
			 Education, and Related Matters
			401.Agriculture and
			 food research initiativeSubsection (b) of the Competitive, Special,
			 and Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended—
				(1)in paragraph (1), by striking food
			 and agricultural sciences and all that follows through the period at
			 the end and inserting the following:
					
						food and
			 agricultural sciences (as defined under section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103))—(A)in the case of a grant made under paragraph
				(6), to an entity described in subparagraphs (A), (B), (C), or (D) of such
				paragraph; and
						(B)in the case of any other grant made under
				this subsection, to any eligible entity described in paragraph (7), including a
				grant made for—
							(i)fundamental
				research (as defined in section 251(f)(1) of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)));
							(ii)applied research
				(as defined in such section 251(f)(1));
							(iii)integrated research conducted pursuant to
				section 406 of the Agricultural Research, Extension, and Education Reform Act
				of 1998 (7 U.S.C. 7626); or
							(iv)integrated
				research so conducted that is applied or fundamental research.
							;
				(2)in paragraph
			 (2)—
					(A)in subparagraph (A)(iii), by striking
			 conventional breeding, including cultivar and breed development,
			 and inserting public cultivar development through conventional breeding
			 with no requirement or preference for the use of marker-assisted or genomic
			 selection methods, including;
					(B)in subparagraph
			 (B)(iv), by striking conventional breeding, including breed
			 development, and inserting public breed development through
			 conventional breeding with no requirement or preference for the use of
			 marker-assisted or genomic selection methods, including; and
					(C)in subparagraph
			 (F)—
						(i)in
			 clause (v), by striking and at the end;
						(ii)in
			 clause (vi), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(vii)new approaches
				to advance systems that enhance the markets for, and policy related to, locally
				or regionally produced agricultural food products, as defined in section
				310B(g)(9)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(g)(9)(A)).
								;
						(3)in paragraph (4)(A), by inserting ,
			 including by conducting each fiscal year at least 1 separate request for
			 applications for grants for research on public cultivar development through
			 conventional breeding as described in paragraph (2) before the
			 semicolon at the end;
				(4)by redesignating
			 paragraph (11) as paragraph (12);
				(5)by inserting after
			 paragraph (10) the following new paragraph:
					
						(11)DefinitionsIn this subsection:
							(A)Conventional
				breedingThe term conventional breeding means the
				development of new varieties of an organism through controlled mating and
				selection without the use of transgenic methods.
							(B)Public
				breedThe term public breed means a breed that is
				the commercially available uniform end product of a publicly funded breeding
				program that—
								(i)has been
				sufficiently tested to demonstrate improved characteristics and stable
				performance; and
								(ii)remains in the
				public domain for research purposes.
								(C)Public
				cultivarThe term public cultivar means a cultivar
				that is the commercially available uniform end product of a publicly funded
				breeding program that—
								(i)has been
				sufficiently tested to demonstrate improved characteristics and stable
				performance; and
								(ii)remains in the
				public domain for research purposes.
								;
				and
				(6)in paragraph (12)(A) (as redesignated by
			 paragraph (4)), in the matter preceding clause (i), by striking
			 2012 and inserting 2018.
				402.Local and
			 regional food system enterprise facilitationSection 502 of the Rural Development Act of
			 1972 (7 U.S.C. 2662) is amended by inserting after subsection (e) the following
			 new subsection:
				
					(f)Local and
				regional farm and food system enterprise facilitation
						(1)In
				generalThe Secretary shall
				establish a local and regional farm and food system enterprise facilitation
				initiative to increase training and technical assistance for purposes of
				building sustainable local and regional food systems, the activities of which
				may include—
							(A)providing practical, reliable, and timely
				information to entrepreneurs and entrepreneurial development organizations
				concerning business management, business planning, microenterprise, marketing,
				and entrepreneurial education and training related to the development of local
				and regional farm and food system enterprises;
							(B)providing training and technical assistance
				to newly operational and growing local and regional farm and food system
				businesses;
							(C)establishing networks of entrepreneurial
				support through partnerships among entrepreneurs, local business communities,
				all levels of government, nonprofit organizations, colleges and universities,
				and other sectors; and
							(D)providing technical assistance for the
				preparation of grant and loan applications submitted for purposes of carrying
				out an activity referred to in subparagraphs (A), (B), or (C).
							(2)Enterprise
				facilitators
							(A)In
				generalIn carrying out the
				initiative established under paragraph (1), the Secretary shall establish in
				the National Institute of Food and Agriculture the position of enterprise
				facilitator (referred to in this subsection as an enterprise
				facilitator) to perform the duties specified in subparagraph
				(C).
							(B)PriorityIn allocating funds made available to carry
				out this subsection, the Secretary shall give priority to enterprise
				facilitators located in areas that—
								(i)have high
				participation rates for the supplemental nutrition assistance program
				established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.); and
								(ii)are rural areas
				(as defined in section 343(13) of the Consolidated Farm and Rural Development
				Act (7 U.S.C. 1991(13))).
								(C)DutiesAn enterprise facilitator shall, to the
				maximum extent practicable—
								(i)identify and organize local and regional
				food producers and entrepreneurs into entities that are able to deliver local
				and regional food into local markets;
								(ii)develop partnerships with local and
				regional organizations and institutions to train entrepreneurs and facilitate
				new enterprises, including partnerships eligible for or that have received a
				grant under paragraph (3);
								(iii)assist local and regional agricultural
				producers and processors, including new producers and processors, with
				marketing and distribution of local and regional food products;
								(iv)identify and work to remove barriers to the
				movement of local and regional food products into the marketplace;
								(v)work with local expanded food and nutrition
				education programs, schools and other local institutions, and individuals to
				assist in the development of food aggregation, processing, distribution, and
				storage skills in the locality or region involved;
								(vi)provide technical assistance in the
				preparation of grant and loan applications submitted for purposes of carrying
				out an activity referred to in paragraph (1); and
								(vii)work with private sources of funding and
				other Federal and State agencies to acquire funds for such purposes through
				grants and loans.
								(3)Grants
							(A)AuthorityIn
				carrying out the initiative established under paragraph (1), the Secretary
				shall award grants to eligible entities, on a competitive basis, to provide
				training or technical assistance for purposes of building sustainable local and
				regional food systems.
							(B)EligibilityAn eligible entity under this paragraph is
				a collaborative State, tribal, local, or regionally based network or
				partnership of public or private entities, including a network or partnership
				of—
								(i)colleges and universities, including
				cooperative extension colleges and universities;
								(ii)nonprofit organizations;
								(iii)Federal, State, local, and tribal
				governmental entities; or
								(iv)any other appropriate entities, as
				determined by the Secretary.
								(C)ApplicationAn
				eligible entity seeking a grant under this paragraph shall submit to the
				Secretary an application in such time and in such manner and containing such
				information as the Secretary may require, including information on any project
				the entity intends to carry out using grant funds.
							(D)PriorityIn awarding grants under this paragraph,
				the Secretary shall give priority to applications submitted by eligible
				entities that are led by or include non-profit community-based organizations
				with expertise in providing training or technical assistance to local and
				regional food producers.
							(E)Consideration of
				projectsIn awarding grants under this paragraph, the Secretary
				shall consider, with respect to a project included in an application submitted
				under subparagraph (C)—
								(i)the relevance of the project to the
				initiative established under paragraph (1);
								(ii)the appropriateness of the design of the
				project;
								(iii)the likelihood of achieving the objectives
				of the project;
								(iv)the inclusion of entrepreneurs and
				community leaders in the project;
								(v)the availability of enterprise facilitators
				to assist with the project;
								(vi)adequacy of plans for outreach, evaluation,
				reporting, and communication; and
								(vii)the national or regional applicability of
				the findings and outcomes of the project.
								(F)TermThe term of a grant provided under this
				paragraph shall be not more than three
				years.
							.
			403.Conventional
			 breeding initiative
				(a)In
			 generalSection 251(e) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971(e)) is amended by adding at the end
			 the following new paragraph:
					
						(6)Conventional
				plant and animal breeding special initiative
							(A)In
				generalThe Under Secretary shall establish a special initiative
				within the Research, Education, and Extension Office to coordinate research
				activities at the Department relating to conventional plant and animal
				breeding.
							(B)Working
				groupIn carrying out the special initiative established under
				subparagraph (A), the Under Secretary shall establish a working group that
				reports to the Under Secretary, to be comprised of individuals who are
				responsible for the management or administration of public breeding programs in
				the Department from each of the following agencies within the
				Department:
								(i)The National
				Institute of Food and Agriculture.
								(ii)The Agricultural
				Research Service.
								(iii)The Economic
				Research Service.
								(iv)The National
				Agricultural Statistics Service.
								(C)Duties of
				working groupThe working group shall—
								(i)coordinate
				conventional plant and animal breeding research being conducted at or funded by
				an agency described in subparagraph (B);
								(ii)carry out ongoing
				analysis and tracking activities for public grants to ensure that a diverse
				range of crop and animal breeding needs are being met in a timely and
				transparent manner;
								(iii)coordinate and
				collaborate with the National Genetics Resource Advisory Council established
				pursuant to section 1632 of the Food, Agriculture, Conservation, and Trade Act
				of 1990 (7 U.S.C. 5841);
								(iv)maximize the
				delivery of public cultivars and public breeds and ensure the efficient
				coordination of the activities of the working group and the activities of each
				of—
									(I)the Agricultural
				Research Service;
									(II)the National
				Institute of Food and Agriculture;
									(III)the National
				Genetic Resources Advisory Council;
									(IV)genetic resource
				conservation centers;
									(V)land-grant
				colleges and universities (as defined in section 1404 of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3103));
									(VI)nongovernmental
				organizations with interests or expertise in conventional breeding; and
									(VII)public and
				private conventional plant and animal breeders; and
									(v)evaluate
				conventional public plant and animal breeding activities and outcomes to make
				recommendations to the Under Secretary on the adequacy of human and financial
				resources needed to ensure that the next generation of public breeders and
				agricultural breeders are prepared to meet the challenges of the future.
								(D)Advisory
				boardThe Under Secretary shall establish an advisory board whose
				primary duty will be to make recommendations to the working group established
				under subparagraph (B) on matters related to the duties specified in
				subparagraph (C). The advisory board shall be comprised of individuals with
				expertise in conventional plant and animal breeding including representatives
				from each of the following:
								(i)The Agricultural
				Research Service.
								(ii)The National
				Institute of Food and Agriculture.
								(iii)Private
				foundations and nonprofit organizations that have expertise in conventional
				plant and animal breeding.
								(iv)Private
				agricultural research and technology transfer firms.
								(v)Land-grant
				colleges and universities.
								(E)DefinitionsThe terms conventional
				breeding, public cultivar, and public
				breed have the meaning given such terms in paragraph (11) of subsection
				(b) of the of the Competitive, Special, and Facilities Research Grant Act (7
				U.S.C. 450i(b)).
							.
				(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)), as amended by section 109(b), is
			 further amended—
					(1)in paragraph (7) (as amended by such
			 section 109(b)), by striking or at the end;
					(2)in paragraph (8), (as amended by such
			 section 109(b)), by striking the period at the end and inserting ;
			 or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(9)the authority of the Secretary to establish
				a conventional plant and animal breeding special initiative under section
				251(e).
							.
					404.National
			 genetics resources programSection 1632(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5841(d)) is amended—
				(1)in paragraph (5),
			 by striking and after the semicolon at the end;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following new paragraph:
					
						(6)establish a
				national strategic germplasm assessment and use plan to meet food security
				goals for the future;
				and
						.
				VHorticulture
			501.Farmers market
			 and local food promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended—
				(1)in the section
			 heading, by adding and
			 local food after market;
				(2)in subsection
			 (a)—
					(A)by inserting
			 and Local Food after Market;
					(B)by striking
			 farmers’ markets and to promote; and
					(C)by inserting
			 and local food capacity development before the period at the
			 end;
					(3)in subsection (b),
			 by striking paragraph (1) and inserting the following:
					
						(1)In
				generalThe purposes of the Program are to increase domestic
				consumption of and access to locally and regionally produced agricultural
				products by developing, improving, expanding, and providing outreach, training,
				and technical assistance to, or assisting in the development, improvement and
				expansion of—
							(A)domestic farmers’
				markets, roadside stands, community-supported agriculture programs, agritourism
				activities, and other direct producer-to-consumer market opportunities;
				and
							(B)local and regional
				food enterprises that are not direct producer-to-consumer markets but process,
				distribute, aggregate, store, and market locally or regionally produced food
				products.
							;
				(4)in subsection
			 (c)(1)—
					(A)by inserting
			 or other agricultural business entity after
			 cooperative; and
					(B)by inserting
			 , including a community supported agriculture network or
			 association after association;
					(5)by redesignating
			 subsection (e) as subsection (f);
				(6)by inserting after
			 subsection (d) the following new subsection:
					
						(e)PrioritiesIn
				providing grants under the Program, priority shall be given to applications
				that include projects that—
							(1)benefit
				underserved communities;
							(2)develop market
				opportunities for small and mid-sized farm and ranch operations; and
							(3)include a
				strategic plan to maximize the use of funds to build capacity for local and
				regional food systems in a community.
							;
				and
				(7)in subsection (f)
			 (as redesignated by paragraph (5))—
					(A)in paragraph
			 (1)—
						(i)in
			 the heading, by striking Fiscal years 2008 through 2012 and
			 inserting Commodity Credit
			 Corporation funding for fiscal years 2008 through 2012 and 2014 through
			 2018;
						(ii)in subparagraph
			 (B), by striking and after the semicolon at the end;
						(iii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(iv)by adding at the
			 end the following:
							
								(D)$20,000,000 for
				each of fiscal years 2014 through
				2018.
								;
						(B)by striking
			 paragraphs (2) and (4);
					(C)by redesignating
			 paragraph (3) as paragraph (4);
					(D)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)Authorization of
				appropriationsIn addition to funds made available under
				paragraph (1), there is authorized to be appropriated to carry out this section
				$20,000,000 for each of fiscal years 2013 through 2018.
							(3)Use of
				funds
								(A)In
				generalOf the funds made available to carry out the Program for
				each fiscal year, to the maximum extent practicable, 50 percent shall be used
				for the purposes described in subsection (b)(1)(A) and 50 percent shall be used
				for the purposes described in subsection (b)(1)(B).
								(B)Cost
				shareTo be eligible to receive a grant for a project described
				in subsection (b)(1)(B), a recipient shall provide a match in the form of cash
				or in-kind contributions in an amount equal to 25 percent of the total cost of
				the project.
								;
				and
					(E)by adding at the
			 end the following new paragraphs:
						
							(5)Administrative
				expensesNot more than 10 percent of the total amount made
				available to carry out this section for a fiscal year may be used for
				administrative expenses.
							(6)LimitationsAn
				eligible entity may not use a grant or other assistance provided under the
				Program for the purchase, construction, or rehabilitation of a building or
				structure.
							.
					502.Specialty crop block
			 grants
				(a)DefinitionsSection 3 of the Specialty Crops
			 Competitiveness Act of 2004 (7 U.S.C. 1621 note) is amended—
					(1)by redesignating
			 paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;
			 and
					(2)by inserting
			 before paragraph (2), as redesignated by paragraph (1) of this subsection, the
			 following new paragraph:
						
							(1)The term locally or regionally
				produced food has the meaning given the term locally or regionally
				produced agricultural food products in section 310B(g)(9)(A)(i) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(A)(i)).
							.
					(b)Availability and
			 purposes of grantsSubsection (a) of section 101 of such Act is
			 amended—
					(1)in the heading, by striking
			 purpose and inserting
			 purposes;
					(2)by striking
			 2005 through 2012 and inserting 2013 through
			 2018; and
					(3)by striking
			 solely to enhance and all that follows and inserting to
			 increase the consumption and availability of specialty crops, including those
			 that are locally or regionally produced, and to increase the profitability,
			 ecological sustainability, and competitiveness of specialty crop
			 production..
					(c)PreferenceSuch
			 section 101 is further amended—
					(1)by redesignating
			 subsections (g), (h), (i), and (j) as subsections (i), (j), (k), and (m),
			 respectively; and
					(2)by inserting after
			 subsection (f) the following new subsection:
						
							(g)PreferenceIn using grant funds provided under this
				section, the State receiving the grant shall give a preference to proposals
				that demonstrate ability to have direct positive impact on—
								(1)farm profitability
				and sustainability;
								(2)improved
				distribution capacity for locally or regionally produced foods; or
								(3)increased domestic
				consumption and affordability of edible specialty crops, particularly in
				low-income communities;
				and
								.
					(d)TransparencySuch
			 section 101 is further amended by inserting after subsection (g), as added by
			 subsection (c) of this section, the following new subsection:
					
						(h)TransparencyEach State receiving a grant under this
				section shall, in a timely manner, publish on an Internet website summary
				information about all grants received under this section and reports on the
				implementation of projects funded by such
				grants.
						.
				(e)Use of grant
			 fundsSuch section 101 is further amended by inserting after
			 subsection (k), as redesignated by subsection (e)(1) of this section, the
			 following new subsection:
					
						(l)Use of grant
				fundsThe Secretary shall
				consider expansion of the grant program under this section to include
				traditional foods of federally recognized Indian tribes and other minority
				communities and may publish appropriate guidance to States receiving grants
				under this section regarding any such
				expansion.
						.
				503.Study on local
			 food production and program evaluation
				(a)In
			 generalThe Secretary shall—
					(1)collect data on
			 the production and marketing of locally or regionally produced agricultural
			 food products;
					(2)facilitate
			 interagency collaboration and data sharing on programs related to local and
			 regional food systems; and
					(3)monitor the
			 effectiveness of programs designed to expand or facilitate local food
			 systems.
					(b)RequirementsIn
			 carrying out this section, the Secretary shall—
					(1)collect and
			 distribute comprehensive reporting of prices of locally or regionally produced
			 agricultural food products;
					(2)conduct surveys
			 and analysis and publish reports relating to the production, handling,
			 distribution, retail sales, and trend studies (including consumer purchasing
			 patterns) of or on locally or regionally produced agricultural food
			 products;
					(3)evaluate the
			 effectiveness of existing programs in growing local and regional food systems,
			 including—
						(A)the impact of
			 local food systems on job creation and economic development;
						(B)the level of
			 participation in the Farmers' Market and Local Food Promotion Program
			 established under section 6 of the Farmer-to-Consumer Direct Marketing Act of
			 1976 (7 U.S.C. 3005), including the percentage of projects funded in comparison
			 to applicants and the types of eligible entities receiving funds;
						(C)the ability for
			 participants to leverage private capital and a synopsis of the places from
			 which non-Federal funds are derived; and
						(D)any additional
			 resources required to aid in the development or expansion of local and regional
			 food systems;
						(4)expand the
			 Agricultural Resource Management Survey to include questions on locally or
			 regionally produced agricultural food products;
					(5)seek to establish
			 or expand private-public partnerships to facilitate, to the maximum extent
			 practicable, the collection of data on locally or regionally produced
			 agricultural food products, including the development of a nationally
			 coordinated and regionally balanced evaluation of the redevelopment of locally
			 or regionally produced food systems;
					(6)form an
			 interagency work group that includes representatives from—
						(A)the Agricultural
			 Marketing Service;
						(B)the Agricultural
			 Research Service;
						(C)the Economic
			 Research Service;
						(D)the Food and
			 Nutrition Service;
						(E)the Food Safety
			 and Inspection Service;
						(F)the National
			 Agricultural Statistics Service;
						(G)the National
			 Institute of Food and Agriculture; and
						(H)other agencies
			 that are involved in data collection and research on locally or regionally
			 produced agricultural food products; and
						(7)authorize the
			 National Agricultural Statistics Service to create and administer—
						(A)a follow up survey
			 to the Census of Agriculture to collect detailed data on producers who
			 indicated that the producers sell to markets for locally or regionally produced
			 agricultural food products; and
						(B)a survey for the
			 purpose of collecting market data, including sales by product type and supply
			 chain or sourcing data, from all vendors, including retail and wholesale
			 vendors, of locally and regionally produced agricultural food products.
						(c)ReportNot
			 later than one year after the date of enactment of this Act, and annually
			 thereafter until September 30, 2018, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report describing the
			 progress that has been made in implementing this section and identifying any
			 additional needs related to developing local and regional food systems.
				(d)Funding
					(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use to carry out this section $5,000,000, to remain available
			 until expended.
					(2)Additional
			 fundingIn addition to the funds made available under (1), there
			 are authorized to be appropriated to carry out this section $5,000,000 for each
			 of fiscal years 2014 through 2018, to remain available until expended.
					VICrop
			 Insurance
			601.Research and
			 development authority
				(a)In
			 generalSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) is amended—
					(1)in the subsection
			 heading, by striking Contracting;
					(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may enter into
			 contracts to carry out research and development to and inserting
			 may conduct activities or enter into contracts to carry out research and
			 development to maintain or improve existing policies or develop new policies
			 to;
					(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
						(B)by striking
			 subparagraph (B) and inserting the following new paragraph:
							
								(B)ConsultationBefore
				conducting research and development or entering into a contract under
				subparagraph (A), the Corporation shall follow the consultation requirements
				described in section
				508(h)(4)(E).
								;
						(4)in paragraph (5),
			 by inserting after expert review in accordance with section 505(e) and
			 procedures of the Board after approved by the Board;
			 and
					(5)in paragraph (6),
			 by striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including sweet sorghum, sorghum for biomass,
			 specialty crops, sugarcane, and dedicated energy crops.
					(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph
			 (2)—
						(A)in the paragraph
			 heading, by striking Contracting and inserting
			 Conducting and
			 contracting for research and development;
						(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
						(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
						(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking to provide either
			 reimbursement payments or contract payments; and
					(3)by striking
			 paragraph (4).
					602.Whole farm risk
			 management insuranceSection
			 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended by
			 adding at the end the following new paragraph:
				
					(18)Whole farm
				diversified risk management insurance plan
						(A)In
				generalThe Corporation shall conduct activities or enter into
				contracts to carry out research and development to develop a whole farm risk
				management insurance plan, with a liability limitation of $1,500,000, that
				allows a diversified crop or livestock producer the option to qualify for an
				indemnity if actual gross farm revenue is below 85 percent of the average gross
				farm revenue or the expected gross farm revenue that can reasonably be expected
				of the producer, as determined by the Corporation.
						(B)Eligible
				producersThe Corporation shall permit producers (including
				direct-to-consumer marketers, and producers servicing local and regional and
				farm identity-preserved markets) who produce multiple agricultural commodities,
				including specialty crops, industrial crops, livestock, and aquaculture
				products, to participate in the plan in lieu of any other plan under this
				subtitle.
						(C)DiversificationThe
				Corporation may provide diversification-based additional coverage payment
				rates, premium discounts, or other enhanced benefits in recognition of the risk
				management benefits of crop and livestock diversification strategies for
				producers that grow multiple crops or that may have income from the production
				of livestock that uses a crop grown on the farm.
						(D)Market
				readinessThe Corporation may include coverage for the value of
				any packing, packaging, or any other similar on-farm activity the Corporation
				determines to be the minimum required in order to remove the commodity from the
				field.
						(E)ReportNot
				later than 2 years after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results and feasibility of the research
				and development conducted under this paragraph, including an analysis of
				potential adverse market
				distortions.
						.
			603.Approval of
			 costs for research and developmentSection 522(b)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(b)(2)) is amended by striking subparagraph (E) and
			 inserting the following new subparagraph:
				
					(E)Approval
						(i)In
				generalThe Board may approve up to 50 percent of the projected
				total research and development costs to be paid in advance to an applicant, in
				accordance with the procedures developed by the Board for the making of the
				payments, if, after consideration of the reviewer reports described in
				subparagraph (D) and such other information as the Board determines
				appropriate, the Board determines that—
							(I)the concept, in
				good faith, will likely result in a viable and marketable policy consistent
				with section 508(h);
							(II)at the sole
				discretion of the Board, the concept, if developed into a policy and approved
				by the Board, would provide crop insurance coverage—
								(aa)in
				a significantly improved form or that addresses a unique need of agricultural
				producers;
								(bb)to
				a crop or region not traditionally served by the Federal crop insurance
				program; or
								(cc)in
				a form that addresses a recognized flaw or problem in the program;
								(III)the applicant
				agrees to provide such reports as the Corporation determines are necessary to
				monitor the development effort;
							(IV)the proposed
				budget and timetable are reasonable, as determined by the Board; and
							(V)the concept
				proposal meets any other requirements that the Board determines
				appropriate.
							(ii)WaiverThe
				Board may waive the 50-percent limitation and, upon request of the submitter
				after the submitter has begun research and development activities, the Board
				may approve an additional 25 percent advance payment to the submitter for
				research and development costs, if, at the sole discretion of the Board, the
				Board determines that—
							(I)the intended
				policy or plan of insurance developed by the submitter will provide coverage
				for a region or crop that is underserved by the Federal crop insurance program,
				including specialty crops; and
							(II)the submitter is
				making satisfactory progress towards developing a viable and marketable policy
				or plan of insurance consistent with section
				508(h).
							.
			604.Crop insurance
			 for organic crops
				(a)In
			 generalSection 508(c)(6) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)(6)) is amended by adding at the end the following new
			 subparagraph:
					
						(D)Organic
				crops
							(i)In
				generalAs soon as possible, but not later than the 2015
				reinsurance year, the Corporation shall offer producers of organic crops price
				elections for all organic crops produced in compliance with standards issued by
				the Department of Agriculture under the national organic program established
				under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) that
				reflect the actual retail or wholesale prices, as appropriate, received by
				producers for organic crops, as determined by the Secretary using all relevant
				sources of information.
							(ii)Annual
				reportThe Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate an annual report on progress made in
				developing and improving Federal crop insurance for organic crops,
				including—
								(I)the numbers and
				varieties of organic crops insured;
								(II)the progress of
				implementing the price elections required under this subparagraph, including
				the rate at which additional price elections are adopted for organic
				crops;
								(III)the development
				of new insurance approaches relevant to organic producers; and
								(IV)any
				recommendations the Corporation considers appropriate to improve Federal crop
				insurance coverage for organic
				crops.
								.
				(b)Removal from
			 list of research and development activitiesSection 522(c) of the
			 Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended by striking paragraph
			 (10).
				605.Nationwide
			 expansion of agricultural management assistance program and inclusion of
			 organic certification cost share assistanceSubsection (b) of section 524 of the Federal
			 Crop Insurance Act (7 U.S.C. 1524) is amended to read as follows:
				
					(b)Agricultural
				management assistance, risk management education, and organic certification
				cost share assistance
						(1)Authority for
				provision of assistanceThe Secretary shall provide assistance
				under this section as follows:
							(A)Provision of
				organic certification cost share assistance pursuant to section 10606 of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523).
							(B)Activities to
				support risk management education and community outreach partnerships pursuant
				to section 522(d), including—
								(i)entering into
				futures or hedging;
								(ii)entering into
				agricultural trade options as a hedging transaction to reduce production,
				price, or revenue risk; or
								(iii)conducting any
				other activity relating to an activity described in clause (i) or (ii),
				including farm financial benchmarking, as determined by the Secretary.
								(C)Provision of
				agricultural management assistance grants to producers in States in which there
				has been traditionally, and continues to be, a low level of Federal crop
				insurance participation and availability, and producers underserved by the
				Federal crop insurance program, as determined by the Secretary, for the
				purposes of—
								(i)constructing or
				improving—
									(I)watershed
				management structures; or
									(II)irrigation
				structures;
									(ii)planting trees to
				form windbreaks or to improve water quality; and
								(iii)mitigating
				financial risk through production or marketing diversification or resource
				conservation practices, including—
									(I)soil erosion
				control;
									(II)integrated pest
				management;
									(III)organic farming;
				or
									(IV)to develop and
				implement a plan to create marketing opportunities for the producer, including
				through value-added processing.
									(2)Payment
				limitationThe total amount of payments made to a person (as
				defined in section 1001(5) of the Food Security Act (7 U.S.C. 1308(5))) (as in
				existence before the amendment made by section 1603(b) of the Food,
				Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1730))
				under paragraph (1) for any year may not exceed $50,000.
						(3)Funding
							(A)In
				generalThe Secretary shall carry out this subsection through the
				Commodity Credit Corporation.
							(B)FundingThe
				Commodity Credit Corporation shall make available to carry out this
				subsection—
								(i)$15,000,000 for fiscal year 2013;
				and
								(ii)$23,000,000 for each of fiscal years 2014
				through 2018.
								(C)Distribution of
				fundsOf the amount made available to carry out this subsection
				for a fiscal year, the Commodity Credit Corporation shall use not less
				than—
								(i)50
				percent to carry out paragraph (1)(A);
								(ii)26 percent to
				carry out paragraph (1)(B); and
								(iii)24 percent to
				carry out paragraph
				(1)(C).
								.
			VIIMiscellaneous
			701.Technical
			 assistance
				(a)Meat
			 products
					(1)In
			 generalTitle V of the Federal Meat Inspection Act (21 U.S.C. 683
			 et seq.) is amended by adding at the end the following new sections:
						
							502.Technical
				assistance
								(a)EstablishmentThe Secretary shall establish in the Food
				Safety and Inspection Service of the Department of Agriculture a technical
				assistance division to coordinate the initiatives of any other appropriate
				agency of the Department of Agriculture to provide, with respect to compliance
				with this Act—
									(1)outreach,
				education, and training to very small or certain small establishments; and
									(2)grants to appropriate State agencies,
				educational institutions, or non-governmental organizations, or networks or
				partnerships of such agencies, such institutions, or such organizations, to
				provide outreach, technical assistance, education, and training to very small
				or certain small establishments.
									(b)PersonnelThe
				technical assistance division shall be comprised of individuals that, as
				determined by the Secretary—
									(1)are of a quantity
				sufficient to carry out the duties of the technical assistance division;
				and
									(2)possess
				appropriate qualifications and expertise relating to the duties of the
				technical assistance division.
									(c)Certain small
				establishment definedIn this
				section, the term certain small establishment means an
				establishment that meets the requirements for establishments described in
				section 332.3 of title 9, Code of Federal Regulations (issued pursuant to
				section 501), as in effect on the date of the enactment of the
				Local Farms, Food, and Jobs Act of
				2013.
								.
					(2)Transfer of
			 divisionNot later than 30 days after the date of the enactment
			 of this Act, the Secretary shall transfer the functions, personnel, and assets
			 of the technical division established under section 501(f) of the Federal Meat
			 Inspection Act (21 U.S.C. 683 et seq.) (as in effect on the day before the date
			 of the enactment of this Act) to the technical division required to be
			 established under section 502 of the Federal Meat Inspection Act, as added by
			 paragraph (1).
					(3)Conforming
			 amendmentsSection 501 of the Federal Meat Inspection Act (21
			 U.S.C. 683 et seq.) is amended—
						(A)in subsection
			 (b)(3)(B)(ii), by striking subsection (j) and inserting
			 subsection (i);
						(B)in subsection
			 (e)(i), by striking subsection (j) and inserting
			 subsection (i);
						(C)by striking
			 subsection (f); and
						(D)by redesignating
			 subsections (g) through (j) as subsections (f) through (i),
			 respectively.
						(b)Poultry
			 productsThe Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.) is amended by adding at the end the
			 following new section:
					
						32.Technical
				assistance
							(a)In
				generalThe technical
				assistance division of the Food Safety and Inspection Service established under
				section 502 of the Federal Meat Inspection Act shall coordinate the initiatives
				of any other appropriate agency of the Department of Agriculture to provide,
				with respect to compliance with this Act—
								(1)outreach,
				education, and training to very small or certain small establishments; and
								(2)grants to appropriate State agencies,
				educational institutions, or non-governmental organizations, or networks or
				partnerships of such agencies, such institutions, or such organizations, to
				provide outreach, technical assistance, education, and training to very small
				or certain small establishments.
								(b)Certain small
				establishment definedIn this
				section, the term certain small establishment means an
				establishment that meets the requirements for establishments described in
				section 381.513 of title 9, Code of Federal Regulations (issued pursuant to
				section 31), as in effect on the date of the enactment of the
				Local Farms, Food, and Jobs Act of
				2013.
							.
				702.Guidance
				(a)Meat
			 productsTitle V of the
			 Federal Meat Inspection Act (21 U.S.C. 683 et seq.), as amended by section 701,
			 is further amended by adding at the end the following new section:
					
						503.Guidance
							(a)IssuanceThe Secretary, acting through the Food
				Safety and Inspection Service, shall issue guidance to very small or certain
				small establishments (as defined in section 502(c)) on how to comply with the
				requirements of this Act.
							(b)ContentsThe
				guidance issued under subsection (a) shall be appropriate for—
								(1)slaughter and
				processing facilities that are subject to Federal or State inspection under
				this Act, or provide custom slaughter or processing; and
								(2)mobile slaughter
				and processing
				facilities.
								.
				(b)Poultry
			 productsThe Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.), as amended by section 701, is further
			 amended by adding at the end the following new section:
					
						33.Guidance
							(a)IssuanceThe Secretary, acting through the Food
				Safety and Inspection Service, shall issue guidance to very small or certain
				small establishments (as defined in section 32(b)) on how to comply with the
				requirements of this Act.
							(b)ContentsThe
				guidance issued under subsection (a) shall be appropriate for—
								(1)slaughter and
				processing facilities that are subject to Federal or State inspection under
				this Act, or provide custom slaughter or processing;
								(2)on-farm slaughter and processing of poultry
				that is exempt under section 15(c)(1); and
								(3)mobile slaughter
				and processing
				facilities.
								.
				(c)Initial
			 guidanceNot later than two years after the date of the enactment
			 of this Act, the Secretary shall issue guidance under section 503(a) of the
			 Federal Meat Inspection Act, as added by subsection (a), and section 33 of the
			 Poultry Products Inspection Act, as added by subsection (b).
				703.Labels and
			 public information on label content
				(a)Meat
			 productsTitle I of the
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by adding at the
			 end the following new section:
					
						26.Labels and
				public information on label contentThe Secretary shall establish a guidebook
				and website to provide improved public access to user-friendly information on
				meat product label content and format and the approval process for meat product
				labels.
						.
				(b)Poultry
			 productsThe Poultry Products Inspection Act (21 U.S.C. 451 et
			 seq.), as amended by section 702 of this Act, is further amended by adding at
			 the end the following new section:
					
						34.Labels and
				public information on label contentThe Secretary shall establish a guidebook
				and website to provide improved public access to user-friendly information on
				poultry product label content and format and the approval process for poultry
				product
				labels.
						.
				(c)Applicability
			 dateNot later than one year
			 after the date of the enactment of this Act, the Secretary shall establish the
			 guidebook and website required under section 26 of the Federal Meat Inspection
			 Act, as added by subsection (a), and section 34 of the Poultry Products
			 Inspection Act, as added by subsection (b).
				704.Meat and
			 poultry processing report
				(a)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a report on steps that can be taken to
			 assist very small or certain small establishments to ensure that such
			 establishments produce meat and poultry products that meet the requirements
			 under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.).
				(b)Stakeholder
			 group
					(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary shall convene a group of stakeholders to advise the
			 Secretary on—
						(A)proposed guidance
			 on facilities requirements, process controls and pathogen prevention in very
			 small or certain small establishments;
						(B)improving the
			 user-friendliness of information contained in meat and poultry labels;
			 and
						(C)the report
			 required under paragraph (a).
						(2)MembershipThe stakeholders group convened under
			 paragraph (1) shall include persons with expertise on problems that very small
			 or certain small establishments that are processing facilities, including
			 mobile processing facilities, may have in meeting the requirements of the
			 Federal Meat Inspection Act and the Poultry Products Inspection Act,
			 including—
						(A)small scale
			 livestock and poultry growers;
						(B)operators of small
			 scale slaughtering and processing facilities;
						(C)representatives of
			 farming organizations whose membership includes small scale livestock and
			 poultry producers;
						(D)representatives of
			 established consumer organizations;
						(E)Federal and
			 industry employees, including a representative of employees of the Food Safety
			 and Inspection Service that are represented by a labor organization (as defined
			 in section 7103(a)(4) of title 5, United States Code) and a representative of
			 employees of the industries regulated by the Food Safety and Inspection Service
			 that are represented by a labor organization (as defined in section 2(5) of the
			 National Labor Relations Act (29 U.S.C. 152(5))); and
						(F)representatives
			 from appropriate Federal and State agencies, educational institutions, other
			 non-governmental organizations, or networks or partnerships of such agencies,
			 such institutions, and such organizations.
						(3)TerminationThe
			 Secretary shall terminate the stakeholder group upon completion of the guidance
			 and the report referred to in paragraph (1).
					(c)Certain small
			 establishment definedIn this
			 section, the term certain small establishment means—
					(1)with respect to an establishment that is
			 subject to the requirements of the Federal Meat Inspection Act (21 U.S.C. 601
			 et seq.), a certain small establishment as defined in section 502(c) of such
			 Act; or
					(2)with respect to an establishment that is
			 subject to the requirements of the Poultry Products Inspection Act (21 U.S.C.
			 451 et seq.), a certain small establishment as defined in section 32(b) of such
			 Act.
					
